       Case 4:19-cv-00892-HSG Document 218-2 Filed 10/18/19 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11   SIERRA CLUB and SOUTHERN BORDER                       Case No. 4:19-cv-00892-HSG
     COMMUNITIES COALITION,
12                                                         [PROPOSED] ORDER GRANTING
                              Plaintiffs,                  CONSENT MOTION OF FORMER U.S.
13                                                         GOVERNMENT OFFICIALS FOR LEAVE
                      vs.                                  TO FILE MEMORANDUM AS AMICI
14                                                         CURIAE IN SUPPORT OF PLAINTIFFS’
     DONALD J. TRUMP, President of the                     MOTION FOR PARTIAL SUMMARY
15   United States, in his official capacity, et al.,      JUDGMENT
16                           Defendants.
17

18
19           Upon consideration of the motion of Former U.S. Government Officials for leave to file as

20   amici curiae in support of plaintiffs’ motion for partial summary judgment, it is hereby

21   ORDERED that the motion is GRANTED. The Clerk is directed to file the Former U.S.

22   Government Officials’ amicus curiae brief on the docket in this matter.

23

24   Dated: ________________                            _______________________________________
                                                        Judge Haywood S. Gilliam, Jr.
25                                                      UNITED STATES DISTRICT COURT JUDGE
26

27

28
          [PROPOSED] ORDER GRANTING CONSENT MOTION OF FORMER U.S. GOV’T
                  OFFICIALS FOR LEAVE TO FILE BRIEF AS AMICI CURIAE
                               CASE NO. 4:19-cv-00892-HSG
